Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pupil detection unit, a confidence value determination unit, a processing unit, and a pupil motion prediction unit in claims 1-3 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Klingstrom (US 2020/0183490) in view of Haddon (US 2015/0199005).

As to claim 1, Klingstrom (Figs. 1, 4, 7, 13) teaches a gaze tracking system comprising: 
a pupil detection unit (Shown in Fig. 1) operable to detect the location of a pupil in one or more images captured of one or both a user's eyes (par. 111); 
5a confidence value determination unit (Circuitry shown in Fig. 13) operable to determine a confidence value in dependence upon the identified pupil position, the confidence value indicating an expected reliability of the detection of the pupil location (A confidence value is associated with gaze tracking data for a user’s eyes based on, at least, parameters A-Q shown in Table 1 in par. 169) (pars. 170-182). (Further, Fig. 7 shows calibration performed based on the user looking at test points in order to determine the confidence values) (pars. 141-142). 

However, Klingstrom does not specifically teach generating an output based on confidence values.
On the other hand, Haddon (Fig. 4) teaches a processing unit (45, 46) operable to generate, in dependence upon the determined confidence value (Determining that the gaze tracking system requires calibration based on where the user is looking based on GUI elements) (par. 113), one or more outputs (“One method of calibration would be for a user to look at known locations within a GUI, for example in response to prompts presented on the GUI, so that the visual gaze direction information of the user can be associated with these known locations”) (par. 113) to cause the user to modify their pupil location to a location with a higher 10determined confidence value (The prompts cause the user to modify their pupil location to a calibration location, which will result in a higher confidence value based on the calibration) (par. 113).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the GUI prompts of Haddon with the eye tracking system of Klingstrom because the combination would clearly indicate the exact viewing location require for calibration to the user, increasing the speed at which the confidence values can be increased.

As to claim 13, this claim is the corresponding method claim to system claim 1 and is rejected accordingly. 

As to claim 14, this claim is the corresponding method claim to system claim 1 and is rejected accordingly.

As to claim 3, Klingstrom teaches the elements of claim 1 above.
However, Klingstrom does not specifically teach wherein the processing unit is operable to generate a visual output.
On the other hand, Haddon (Fig. 4) teaches wherein the processing unit is operable to generate a visual output (“One method of calibration would be for a user to look at known locations within a GUI, for example in response to prompts presented on the GUI, so that the visual gaze direction information of the user can be associated with these known locations”) (par. 113).

As to claim 4, Klingstrom teaches the elements of claim 1 above.
However, Klingstrom does not specifically teach wherein the visual output comprises a user interface element.
On the other hand, Haddon (Fig. 4) teaches wherein the visual output comprises a user interface element (“One method of calibration would be for a user to look at known locations within a GUI, for example in response to prompts presented on the GUI, so that the visual gaze direction information of the user can be associated with these known locations”) (pars. 113-114).

As to claim 5, Klingstrom teaches the elements of claim 1 above.
However, Klingstrom does not specifically teach wherein the visual output comprises an optical effect that is applied to one or more peripheral regions of an image for display to the user.
On the other hand, Haddon (Fig. 4) teaches wherein the visual output comprises an optical effect that is applied to one or more peripheral regions of an image for display to the user (“One method of calibration would be for a user to look at known locations within a GUI, for example in response to prompts presented on the GUI, so that the visual gaze direction information of the user can be associated with these known locations”) (par. 113).

As to claim 6, Klingstrom teaches the elements of claim 1 above.
However, Klingstrom does not specifically teach wherein the visual output comprises a virtual object within content being viewed by the user.
On the other hand, Haddon (Fig. 4) teaches wherein the visual output comprises a virtual object within content being viewed by the user (The prompt is presented on the GUI) (par. 113).

As to claim 9, Klingstrom teaches the elements of claim 1 above.
However, Klingstrom does not specifically teach wherein the processing unit is operable to generate a visual output.
On the other hand, Haddon (Fig. 4) teaches wherein one or more aspects of the one or more generated outputs is 35varied proportionally to the determined confidence value (The location of the GUI symbol for calibration is modulated based on the accuracy/confidence of previous calibrations. Additional elements are rendered if previous calibrations are insufficient) (pars. 90, 112, 177, 178).

As to claim 10, Klingstrom teaches wherein the expected reliability is calculated in dependence upon one or more of pupil distance from a camera used to capture images of the eye, the relative angle of the pupil to the camera, and the amount and/or angle of light incident on the eye (Pupil/Iris contrast is dependent on the angle of the pupil relative to the camera, which is a factor in determining the reliability of gaze tracking) (par. 130).

As to claim 11, Klingstrom teaches a head-mountable display unit operable to display one or more images to the user and to provide the one or more outputs to the user (par. 4).

As to claim 12, Klingstrom teaches one or more cameras operable to capture images of one or both of the user's eyes (par. 12).

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Klingstrom (US 2020/0183490) in view of Haddon (US 2015/0199005) in view of Barash (US 10,537,244).

As to claim 2, Klingstrom and Haddon teach the elements of claim 1 above.
However, Klingstrom and Haddon do not teach audible instructions for the user to view a GUI element.
On the other hand, Barash teaches wherein the processing unit is operable to generate an audio output (“The computing architecture 200 may include a speaker 212 to emit sounds to provide feedback to a user, provide instructions to a user, and so forth.” Col. 5, ll. 33-35. The audible feedback is utilized to instruct the user to look at specific GUI elements).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the audio feedback of Barash with the eye tracking system of Klingstrom, as modified by Haddon, because the combination would further clarify the instructions provided to the user in addition to what is shown on the GUI.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references teaches utilizing predicted motion to generate GUI outputs for modifying a user’s pupil location to a location with a higher determined confidence value.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691